DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 objected to because of the following informalities:  the applicant has repeated the claim numbers 4 and 5, and furthermore, claims 6-8 have been numerically shifted..  Appropriate correction is required.
Misnumbered claim 4 and 5 which are repeated numbered been renumbered 6 and 7.
Misnumbered claim 6-8 which are repeated numbered been renumbered 8-10 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (herein Yang) US PG PUB 2009/0304022 and Yen et al (herein Yen) US PG PUB 2015/0098359.
Re claim 1, Yang discloses a virtual optical edge device, comprising: 
a virtual fiber abstraction component (VFAC) coupled to a northbound port (virtual interface 27 is coupled to network port 21 which is the northbound port), the northbound port coupled to a network controller over a single-standard application program interface (API) (the network port 21 may provide a connection to the network using a network protocol. In one embodiment, the network 12 may be any of a variety of frame-based protocols such as the Ethernet protocol ¶ [0014], such that the protocol of the system results is a controller to carry out the protocol); 
(a plurality of process units each have a interface unit 25, Fig. 2, such that the input/output units are the southbound virtual ports of the virtual interface 27, Fig. 2) , comprising: 
a plurality of virtual medium access control (vMAC) resources coupled to the virtual fiber abstraction component (each of the process units comprise virtual MAC 241, Fig. 2, which are a plurality of virtual medium access control units. Furthermore, they are part of the virtual interface card 27, which is disclosed to create a virtual Ethernet segment, thus removing the need for a network switch to handle communications between the processing units 30 and the network 12.  Accordingly, as an Ethernet segment, each packet transmitted to the network 12 is seen by both the external network 12 and the internal virtual NIC for each processing unit 30 (except the sending processing unit ¶ [0016], such that it is understood that the components of the receive data path and the transmit data path create a virtual fiber abstraction component of an Ethernet segment).  
Yang disclosers wherein the VFAC is programmed to mediate between the single standard API and the set of southbound virtual ports (the transmit datapath 210 includes a transmit arbitration and scheduling unit 211 that may be configured to act as a fair multiplexer for packets sent by the processing units.  Transmit arbitration and scheduling unit 211 may be configured to arbitrate between the re-order buffers of each processing unit resource for packet transmission using a deficit round robin arbitration scheme using a transmitted byte count.  The weighting of all of the processing units 30 may be equal.  For example, in the case of a fully loaded system, each processing unit 30 should receive no more than 17% of the bandwidth.  However, if any of the processing units 30 are idle on transmit, the active processing units 30 may use the excess bandwidth to saturate the line. ¶ [0022], such that the different virtual ports are mediate when transmitting toward the network). However, Yang does not explicitly disclose a plurality of virtual physical layer resources coupled to the plurality of vMAC resources and a plurality of fiber access protocol. 
(network service extension device 10, Fig.3) comprising:  
a plurality of virtual medium access control resources coupled to the virtual fiber abstraction component (the virtual wireless network servicing unit comprise a virtual MAC 114, Fig. 2a, such that as there is a disclosure of a plurality of virtual devices, there would exists a plurality of virtual MAC elements coupled to the substantial network unit); and 
a plurality of virtual physical layer (vPHY) resources coupled to the plurality of vMAC resources (the virtual wireless network serving unit 110 includes a virtual physical layer 112, Fig. 2a, wherein as stated of there are a plurality of virtual devices such that there are also a plurality of virtual physical layer resources ¶ [0018], resulting in a plurality of VPHY coupled to a plurality of vMAC) and a plurality of access links coupled to a plurality of optical ports (further the vMAC are later to be coupled to the substantial MACs and the signals and packets to be forwarded), wherein a given southbound virtual port of the set of southbound virtual ports is coupled to a given access link of the plurality of access links (the virtual PHY 112 is operable to receive the aforementioned transmission packet from the wireless network demand device 30 and then transmit it to the wireless network serving device 20 via the virtual MAC 114, the virtual layer-3 protocol layer 15 and/or the substantial layer-3 protocol 123 will determine whether the transmission packet is address to the wireless relay device 100 in accordance with the information of the specific tag) and then transfer the transmission packet to the wireless network service device 20 if this packet is on address to the relay device 100 ¶ [0017], the given access link configured to perform functions according to a given fiber access protocol of the plurality of fiber access protocols (the virtual wireless network serving unit 110 includes a virtual physical layer (virtual PHY) 112, a virtual media access control layer (virtual MAC) 114, a virtual layer-3 protocol layer 116 and a virtual application layer 118 while the substantial network unit 120 includes a substantial application layer 122, a substantial layer-3 protocol layer 124, a substantial media access control layer (substantial MAC) 126 and a substantial physical layer (substantial PHY); the virtual PHY 112 is operable to receive the aforementioned transmission packet from the wireless network demand device 30 and then transmit it to the wireless network serving device 20 via the virtual MAC 114, the virtual layer-3 protocol layer 116, the substantial layer-3 protocol layer 124, the substantial MAC 126 and the substantial PHY 128 in which the virtual layer-3 protocol  , wherein the given southbound virtual port comprises: 
a given vMAC resource of the plurality of vMAC resources coupled to the VFAC and programmed to perform MAC layer functions of the given fiber access protocol (the virtual MAC 114 and the virtual PHY 112 in which at least one of the substantial layer-3 protocol layer 124 and the virtual layer-3 protocol layer 116 will determine whether the transmission packet is addressed to the wireless network relay device 100 in accordance with the information of the reception packet (e.g. source address, destination address and/or some specific tag) and then transfer the reception packet to the wireless network demand device 30 if this packet is not addressed to the relay device 100 ¶ [0017], such that the vMac determines if they are to go to the network and allocates resources if they are such that they are to be transmitted towards the network service device); and 
a given vPHY resource of the plurality of vPHY resources coupled to the given vMAC and to the given access link, the given vPHY resource programmed to perform physical layer functions of the given fiber access protocol (the virtual PHY 112 is operable to receive the aforementioned transmission packet from the wireless network demand device 30 and then transmit it to the wireless network serving device 20 via the virtual MAC 114, the virtual layer-3 protocol layer 15 and/or the substantial layer-3 protocol 123 will determine whether the transmission packet is address to the wireless relay device 100 in accordance with the information of the specific tag) and then transfer the transmission packet to the wireless network service device 20 if this packet is on address to the relay device 100 ¶ [0017] such that the elements enable the system to access the links towards the network serving device when it is not address to the relay device). 

Re claim 2, Yang and Yen disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Yang discloses wherein a second given southbound virtual port of the set of southbound virtual ports is coupled to a second given access link of the plurality of access links (as Yang discloses a plurality of southbound ports, the second southbound virtual port is another one of the ports coupled to its own I/O interface unit 25, Fig. 2) , the second given access link configured to perform functions according to a second given fiber access protocol different from the given fiber access protocol, wherein the second given southbound virtual port comprises:
a second given vMAC resource of the plurality of vMAC resources coupled to the VFAC and programmed to perform MAC layer functions of the second given fiber access protocol (the VMAC 204 within the processing unit is an independent programmable virtual MAC unit that is programmable configured by the respective one of the one or more processing units ¶ [0006], such that they are independent from the other processing units); and 
a second given vPHY resource of the plurality of vPHY resources coupled to the second given vMAC and to the second given access link, the second given vPHY resource programmed to perform functions according to the second fiber access protocol (wherein the combination of Yen would also dislcose a second given vPHY to communication and be used with the vMAC as stated previously), (Transmit arbitration and scheduling unit 211 may be configured to arbitrate between the re-order buffers of each processing unit resource for packet transmission using a deficit round robin arbitration scheme using a transmitted byte count.  The weighting of all of the processing units 30 may be equal. ¶ [0022], such that these different processing units are mediated between and therefore their virtual ports are mediated between). 
Re claim 7, Yang and Yen disclose all the elements of claim 1, which claim 7 is dependent. Furthermore, Yang discloses wherein the single-standard API interfaces with the network controller selected from the group consisting of a physical network controller and a virtual network controller (Yang discloses the network 12 may be any of a variety of frame-based protocols such as the Ethernet protocol.  As such, the network connection may be a 10-Gigabit Ethernet (10 GE) network.  Accordingly, as will be described in greater detail below, network port 21 may be configured to provide a cable or optical interface, as well as other network functions such as media access control (MAC) layer functions and physical (PHY) layer functions. ¶ [0014], wherein this function of the interface is provided via a physical network control elements of the system).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yen as applied to claim 1 above, and further in view of Finkelstein US PG PUB 2015/0270988.
Re claim 6, Yang and Yen disclose all the elements of claim 1, which claim 6 is dependent. Furthermore, Yang discloses communication with processing units and Yen discloses wherein virtual network is set up through a wireless connection. Yang and Yen do not explicitly disclose wherein the set of southbound virtual ports is coupled to a set of remote radios, wherein each southbound virtual port 
However, Finkelstein discloses that an optical fiber nodes may be configured to convert downstream optically modulation signals received from the hub to electrical signal (e.g. radio frequency RF modulation signals for ultimate transmission to a customer premises ¶ [0035]. 
Yang, Yen, and Finkelstein are analogous art because they are from the same field of endeavor, communications across networks. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yen, and Finkelstein before him or her, to modify the southbound ports of communication of Yang and Yen to include the communication method of radio frequencies of Finkelstein because it combines prior art elements according to known methods to yield predictable results, in this case, enables the system to communicate with each other over radio frequencies.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yen  as applied to claim 1 above, and further in view of Agarwal et al (herein Agarwal) US PG PUB 2015/0124812.
Re claim 8, Yang and Yen disclose all the elements of claim 1, which claim 8 is dependent. Furthermore, Yang and Yen do not explicitly disclose wherein the single-standard API interfaces with the network controller selected from the group consisting of: a cable modem termination system (CMTS); a virtual CMTS; a virtual software defined networking (SDN) controller; a mobile core controller; a virtual mobile core controller.
Agarwal discloses that the network 102 is comprise of a plurality of network routing and forwarding devices, e.g. switches, routers, and the link. One or more computing devices coupled to the network 102, e.g. server 104 and 106 may implement a network controller, such as software defined 
Yang, Yen, and Agarwal are analogous art because they are from the same field of endeavor, communication over a network. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Yen, and Agarwal before him or her, to modify the network of Yang to include the SDN controller of Agarwal because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to properly transmit packet originating from vMAC addresses

Allowable Subject Matter
Claims 3-5, 9, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 3, the claim is dependent is claim 1, and further recites: 
one or more northbound adapters coupled to one or more single-standard API, the one or more single-standard API coupled to one or more network controllers; 
a plurality of southbound adapters coupled to the set of southbound virtual ports, each southbound adapter of the plurality of southbound adapters configured to perform functions according to a corresponding fiber access protocol; and 
a control and management component (CMC) coupled to the one or more northbound adapters and to the plurality of southbound adapters, wherein the CMC performs mediation between the one or more northbound adapters and the plurality of southbound adapters according to the fiber access protocol corresponding to each southbound adapter, wherein each southbound adapter is configured to 
While the prior art discloses the ability of the communication streams to perform mediation the plurality of streams. However, the prior art does not disclose all the components, specifically, it does not disclose a control and management component (CMC) coupled to the one or more northbound adapters and to the plurality of southbound adapters, wherein the CMC performs mediation between the one or more northbound adapters and the plurality of southbound adapters according to the fiber access protocol corresponding to each southbound adapter, wherein each southbound adapter is configured to perform mediation between the CMC and a corresponding southbound virtual port of the set of southbound virtual ports according to the fiber access protocol corresponding to each southbound adapter. The examiner was unable to find, alone or in combination the mediation according to the protocols of the southbound components within the claim scope of a virtual fiber abstraction unit that uses these virtual ports and components. Hence, when the claim scope is considered as a whole, it is considered allowable. 
Re claim 4-5, these claims are dependent upon claim 3 and are believed to be allowable for the reasons concerning claim 3 as previously stated.
Re claim 9, is dependent upon claim 1, and further recites wherein the given vMAC resource is programmed to perform the MAC layer functions of the given fiber access protocol selected from the group consisting of: a multi-rate IEEE 802.3x standard based on optical Ethernet; a PON Optical Line Termination (OLT); a DOCSIS Remote-PHY device (RPD); CPRI; eCPRI; RoE; and OBSAI. Hence, the system specifically requires these particular protocols. While the prior art of Yang discloses that the network MAC would used an IEEE 802.3 flow control, which is part of the protocol, but does not explicitly disclose that it is carried out by the virtual MAC. Furthermore, the examiner was not able to find, alone 
Re claim 10, this claim is dependent upon claim 1, and further recites wherein the given vPHY resource is programmed to perform the physical layer functions of the given fiber access protocol selected from the group consisting of: a multi-rate IEEE 802.3xx standard based optical Ethernet; a multi-rate passive optical network; and RPD. However, the examiner was unable to find within the prior art, alone or in combination, the use if a virtual physical layer that is used along with the fiber access protocol of a multi-rate IEEE 802.3xx standard based optical Ethernet; a multi-rate passive optical network; and RPD. Hence, when the claim scope is considered as a whole, it is considered allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637